           Case 3:18-cv-00239-MMD-CLB Document 33
                                               34 Filed 08/20/20
                                                        08/21/20 Page 1 of 3



1    AARON D. FORD
      Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, Nevada 89701-4717
5    Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
6
     Attorneys for Defendants
7    James Dzurenda, Susan Hoffman,
     Martin Naughton and Perry Russell
8

9                                    UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   MURRY MCKINLEY,
                                                               Case No. 3:18-cv-00239-MMD-CLB
12                          Plaintiff,

13   vs.                                                       STIPULATION AND [PROPOSED]
                                                                         ORDER
14   JAMES DZURENDA, et al.,

15                          Defendants.

16            Defendants, James Dzurenda, Susan Hoffman, Martin Naughton and Perry Russell, by and
17   through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Peter E. Dunkley,
18   Deputy Attorney General, and Plaintiff Murry McKinley (McKinley), by and through counsel Ryan A.
19   Hamilton hereby stipulate to continue the Early Mediation Conference currently scheduled for August
20   25, 2020, until October 29, 2020, to permit sufficient time for McKinley to receive off-site medical
21   testing and receive the results thereof, after which the parties will have better information regarding
22   possible settlement possibilities.
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\


                                                       1
        Case 3:18-cv-00239-MMD-CLB Document 33
                                            34 Filed 08/20/20
                                                     08/21/20 Page 2 of 3



1             This Stipulation and Order is submitted in good faith and not submitted for the purposes of

2    delay.

3                                             PROPOSED SCHEDULE

4             Current Early Mediation Conference:             August 25, 2020.

5             Proposed Early Mediation Conference:            October 29, 2020, at 9 a.m.

6             Supplemental Settlement Briefs due:             October 22, 2020

7

8    Dated this 20th day of August 2020.

9                                                   AARON D. FORD
                                                    Attorney General
10

11                                                  By:       /s/ Peter E. Dunkley
                                                              PETER E. DUNKLEY, Bar No. 11110
12                                                            Deputy Attorney General
                                                              Attorneys for Defendants
13

14
     Dated this 20th day of August 2020.
15                                                  HAMILTON LAW
16
                                                    By:       /s/ Ryan A. Hamilton
17                                                            RYAN A. HAMILTON, Bar No. 11587
                                                              Attorney for Plaintiff
18

19

20
     IT IS SO ORDERED.
21

22   ___________________________________
23   UNITED STATES MAGISTRATE JUDGE

24
             August 21, 2020
     DATED:_________________________
25

26

27

28


                                                          2
        Case 3:18-cv-00239-MMD-CLB Document 33
                                            34 Filed 08/20/20
                                                     08/21/20 Page 3 of 3



1                                      CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

3    on this 20th day of August, 2020, I caused to be served a copy of the foregoing, STIPULATION AND

4    [PROPOSED] ORDER by U.S. District Court CM/ECF Electronic Filing to:

5
     Ryan A. Hamilton, Esq.
6
     Hamilton Law, LLC
7    5125 S. Durango, Suite C
     Las Vegas, NV 89113
8    ryan@hamlegal.com
     chellsea@hamlegal.com
9    notices@hamlegal.com

10

11
                                                           /s/ Caitie Collins____________________
12                                                         An employee of the
                                                           Office of the Attorney General
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                                       3
